DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1).
Regarding claim 1, Tanaka shows in Figs. 7, 8 and related text a thin film transistor substrate in which a plurality of pixels is provided in a matrix manner (page 6, lines 1-6 and page 10, lines 10-12), wherein 
each of said pixels includes: 
a gate electrode 20 (page 7, line 18) selectively provided on a substrate 10 (page 7, line 17), 

a semiconductor channel layer 40 (a-Si = amorphous silicon) selectively provided on said gate insulating film (page 7, lines 24-26),
a protective insulating film 90 provided on said semiconductor channel layer (page 8, lines 6-7), 
a source electrode 55 (page 10, line 4) and a drain electrode 65 (page 10, line 5) formed by a first transparent conductive film (note: amorphous silicon (a-Si) is transparent to light having a photon energy smaller than a bandgap energy of silicon (1.12 eV); i.e., light having a wavelength greater than 1.11 µm according to the formula [Symbol font/0x6C]=1.24/E, where [Symbol font/0x6C] is the wavelength of light in units of micrometers (µm) and E is the photon energy in units of electron-volts (eV)), said source electrode and said drain electrode being separated from each other, wherein 
a region between said source electrode and said drain electrode in said semiconductor channel layer forms a channel region (i.e., that portion of 40 covered by the central portion of 90 in Fig. 7), 
a first light shielding film 80 is provided on said protective insulating film to overlap with at least said channel region in plan view (page 8, lines 19-21; note: although the first light shielding film 80 is not depicted in the plan view of Fig. 8, because the first light shielding film 80 overlaps with the channel region along a vertical direction as shown in Fig. 7, there would be overlap in plan (top) view), 
a second light shielding film 50/60 (Ti = titanium) is provided in direct contact with each of said source electrode and said drain electrode to overlap with said note: although the first light shielding film 80 is not depicted in the plan view of Fig. 8, because the first light shielding film 80 overlaps with the second light shielding film 50/60 along a vertical direction as shown in Fig. 7, there would be overlap in plan (top) view), and 
said first light shielding film is formed by a conductive film (aluminum (Al); page 8, lines 19-21) having light shielding properties, and said second light shielding film is formed by a conductive film (titanium (Ti); page 10, lines 4-5; note: because Ti is a metal it is capable of shielding light at least by reflection) having light shielding properties.
Tanaka does not explicitly disclose said semiconductor channel layer being formed by an oxide semiconductor film, a first interlayer insulating film provided on said substrate to cover said protective insulating film and said semiconductor channel layer, said source electrode and said drain electrode being directly in contact with said semiconductor channel layer via respective contact holes penetrating said first interlayer insulating film and said protective insulating film, a pixel electrode extending from said drain electrode, said pixel electrode being in the same layer as said drain electrode, and an outline of said semiconductor channel layer exists entirely inside of an outline of said gate electrode in plan view.
Kita teaches in Fig. 2 and related text said semiconductor channel layer 14 being formed by an oxide semiconductor film ([0039], lines 1-2), and
an outline of said semiconductor channel layer exists entirely inside of an outline of said gate electrode 11 in plan view ([0023], lines 1-3 and [0035], lines 1-2).

said source electrode 13 ([0063], lines 1-5) and said drain electrode 14 ([0063], lines 5-9) being directly in contact with said semiconductor channel layer via respective contact holes 10/11 ([0061], lines 17-19 and [0062], lines 4-6) penetrating said first interlayer insulating film and said protective insulating film.
Kodaira teaches in Fig. 5 and related text a pixel electrode 410 (portion thereof exposed from 411) extending from said drain electrode 410 (portion thereof covered by 411), said pixel electrode being in the same layer as said drain electrode (Description, lines 16-18, 74-77 and 80-87 of the English machine translation that was made of record by the Examiner with the mailing of an Advisory Action on December 4, 2020).
Tanaka, Kita, Ishii and Kodaira are analogous art because they each are directed to thin film transistor - liquid crystal display (TFT-LCD) technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka with the specified features of Kita, Ishii and Kodaira because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tanaka’s device to form said semiconductor channel layer by an oxide semiconductor film, and to form an outline of said semiconductor channel layer to exist entirely inside of an outline of said gate electrode in plan view, as taught by Kita, to provide a first interlayer insulating film on 3N4) insulating film (90) with Ishii’s two-layer silicon nitride insulating film (9/12) such that the lower silicon nitride layer (9) may be used as a (hard) mask to etch the semiconductor channel layer (Ishii: [0072], lines 1-5), and to ensure that no adverse influence is exerted upon the channel length L and the channel width W even if side etching occurs on the peripheral end surface of the semiconductor channel layer (Ishii: [0073], lines 34-38; [0078], lines 7-11; [0086], lines 1-13), and in order to ensure a good and stable electrical connection between the drain region of the thin film transistor and the pixel electrode by integrally 
Regarding claim 4, Tanaka in view of Kita, Ishii and Kodaira shows said second light shielding film is provided to cover regions from formation regions of said contact holes 91/92 to a formation region of said first light shielding film in plan view (Tanaka: Figs. 7 and 8; page 8, lines 7-9; note: although Fig. 7 of Tanaka is a cross-sectional view rather than a plan view, due to the fact that the second light shielding film 50/60 (Ti) overlaps with the first light shielding film 80 along a vertical direction, a plan view of Fig. 7 showing all of the elements thereof would show the second light shielding film 50/60 at least partially covering a formation region of said first light shielding film 80).
Regarding claim 20, Tanaka in view of Kita, Ishii and Kodaira shows said second light shielding film is provided in formation regions of said source electrode and said drain electrode in plan view (Tanaka: Figs. 7 and 8; note: although Fig. 7 of Tanaka is a cross-sectional view rather than a plan view, due to the fact that the second light shielding film 50/60 (Ti) overlaps with the source electrode 55 and the drain electrode 65 along a vertical direction, a plan view of Fig. 7 showing all of the elements thereof would show the second light shielding film 50/60 overlapping formation regions of said source electrode 55 and said drain electrode 65).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447  as applied to claim 1 above, and further in view of Kwon et al. (US 2012/0138933 A1).
Regarding claim 2, Tanaka in view of Kita, Ishii and Kodaira discloses substantially the entire claimed invention, as applied to claim 1 above.
Tanaka in view of Kita, Ishii and Kodaira does not explicitly disclose said first light shielding film is electrically separated from said source electrode and said drain electrode to be provided in an electrically floating state.
Kwon teaches in Fig. 3 and related text said first light shielding film 37’ is electrically separated from said source electrode 35 and said drain electrode 36 to be provided in an electrically floating state ([0038], line 6; [0052], lines 4-7; [0071], lines 1-4).
Tanaka, Kita, Ishii, Kodaira and Kwon are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira with the specified features of Kwon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira to form said first light shielding film to be electrically separated from said source electrode and said drain electrode to be provided in an electrically floating state, as taught by Kwon, in order to avoid the first light shielding film acting as a second gate electrode that may interfere with electrostatic control of the channel region by the (bottom) gate electrode.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1), and further in view of Kwon et al. (US 2012/0138933 A1), as applied to claim 2 above, and further in view of Hiwatashi et al. (US 2015/0162351 A1).
Regarding claim 5, Tanaka in view of Kita, Ishii and Kodaira, and further in view of Kwon, discloses substantially the entire claimed invention, as applied to claim 2 above, including a gate wiring (horizontally extending portion of 20 in the plan view of Fig. 8 of Tanaka) provided in the same layer as said gate electrode (vertically extending portion of 20 in the plan view of Fig. 8 of Tanaka).
Tanaka in view of Kita, Ishii and Kodaira, and further in view of Kwon, does not disclose a source wiring provided on said gate insulating film, and wherein said source wiring is formed on a laminated film of a semiconductor film in the same layer as said semiconductor channel layer and an insulating film in the same layer as said protective insulating film, and said source wiring being composed of a lower layer source wiring and an upper layer source wiring, said lower layer source wiring is provided in the same layer as said first light shielding film, and said upper layer source wiring is extended from said source electrode and provided in the same layer as said source electrode.
Hiwatashi teaches in Fig. 51 and related text a source wiring 6/19 (in “Source Wiring Portion”) provided on said gate insulating film 3 ([0236], line 6; [0237], line 3; [0242], lines 4-5), and wherein 
said source wiring is formed on a laminated film of a semiconductor film 2 in the same layer as said semiconductor channel layer (2 in “TFT Portion”) and an insulating 
said lower layer source wiring is provided in the same layer as said first light shielding film 4 ([0260], lines 3-8), and 
said upper layer source wiring is extended from said source electrode 18 and provided in the same layer as said source electrode ([0242], lines 4-7).
Tanaka, Kita, Ishii, Kodaira, Kwon and Hiwatashi are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira, and further in view of Kwon, with the specified features of Hiwatashi because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira, and further in view of Kwon, to provide a source wiring on said gate insulating film, and wherein said source wiring is formed on a laminated film of a semiconductor film in the same layer as said semiconductor channel layer and an insulating film in the same layer as said protective insulating film, and said source wiring being composed of a lower layer source wiring and an upper layer source wiring, said lower layer source wiring is provided in the same layer as said first light shielding film, and said upper layer source wiring is extended from said source electrode and provided in the same layer as said source electrode, as taught by Hiwatashi, in order to transmit a data signal along a column of pixels of the thin film transistor (TFT) array substrate.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1), further in view of Kwon et al. (US 2012/0138933 A1), further in view of Hiwatashi et al. (US 2015/0162351 A1), as applied to claim 5 above, and further in view of Qing et al. (US 2018/0233518 A1).
Regarding claim 6, Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, discloses substantially the entire claimed invention, as applied to claim 5 above.
Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, does not explicitly disclose each of said pixels further includes a common electrode provided on said substrate, said common electrode being in the same layer as said gate electrode and said gate wiring, and wherein said common electrode is electrically separated from said gate wiring and provided in parallel with said gate wiring, and said pixel electrode is provided to oppose said common electrode to overlap with at least a portion of said common electrode in plan view, and forms an auxiliary capacity for pixel electric potential between said pixel electrode and said common electrode via at least said first interlayer insulating film.
Qing teaches in Figs. 1, 3b, 3g and related text each of said pixels further includes 
a common electrode 3 ([0035], line 6) provided on said substrate 1 ([0035], line 5), said common electrode being in the same layer as said gate electrode 6 (vertically extending, wider portion thereof in Fig. 3b (plan view)) and said gate wiring 6 
said common electrode is electrically separated from said gate wiring and provided in parallel with said gate wiring (at least the horizontally extending, narrower portion of the common electrode 3 is arranged in parallel with the gate wiring 6, as shown in the plan view of Fig. 3b), and 
said pixel electrode 4 ([0035], lines 6-7) is provided to oppose said common electrode to overlap with at least a portion of said common electrode in plan view (Fig. 3g; [0066], lines 1-5), and forms an auxiliary capacity for pixel electric potential between said pixel electrode and said common electrode via at least said first interlayer insulating film 11 ([0039], lines 1-2 and [0043], lines 1-3 and 6-8).
Tanaka, Kita, Ishii, Kodaira, Kwon, Hiwatashi and Qing are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, with the specified features of Qing because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, to form each of said pixels to further include a common electrode provided on said substrate, said common electrode being in the same layer as said gate electrode and said gate wiring, and wherein said common electrode is electrically separated from said gate wiring and .
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1), further in view of Kwon et al. (US 2012/0138933 A1), further in view of Hiwatashi et al. (US 2015/0162351 A1), as applied to claim 5 above, and further in view of Qing et al. (US 2018/0233518 A1) and Yasukawa et al. (US 2009/0065780 A1).
Regarding claim 7, Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, discloses substantially the entire claimed invention, as applied to claim 5 above.
Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, does not disclose each of said pixels includes a second interlayer insulating film provided on said first interlayer insulating film to cover said source electrode, said drain electrode, and said pixel electrode, a counter electrode provided to oppose said pixel electrode in plan view, said counter electrode being formed by a 
Qing teaches in Figs. 1, 3h, 3i and related text each of said pixels includes a second interlayer insulating film 12 ([0042], line 1 and [0068], lines 1-4) provided on said first interlayer insulating film 11 ([0039], lines 1-2) to cover said source electrode 9 ([0038], line 4), said drain electrode 10 ([0038], lines 4-5), and said pixel electrode 4 ([0035], lines 6-7), 
a counter electrode 5 ([0035], line 7 and [0044], lines 1-6) provided to oppose said pixel electrode in plan view, said counter electrode being formed by a second transparent conductive film on said second interlayer insulating film ([0071], lines 1-6).
Yasukawa teaches in Figs. 5, 7 and related text a third light shielding film 400 ([0078], line 3) provided on said second interlayer insulating film 43 ([0096], lines 1-2) to overlap with at least said semiconductor channel layer 1a ([0084], lines 4-5) and said first 32 ([0105], lines 1-12 and [0115], lines 3-7) and said second 70 ([0075], lines 17-19 and [0112], lines 1-6) light shielding films in plan view.
Tanaka, Kita, Ishii, Kodaira, Kwon, Hiwatashi, Qing and Yasukawa are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, and further in view of Hiwatashi, with the specified features of Qing and Yasukawa because they are from the same field of endeavor.

Regarding claim 8, Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, discloses substantially the entire claimed invention, as applied to claim 7 above.
Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Yasukawa, does not explicitly disclose each of said pixels further includes a common electrode provided on said substrate, said common 
Qing teaches in Figs. 1, 3b, 3g and related text each of said pixels further includes 
a common electrode 3 ([0035], line 6) provided on said substrate 1 ([0035], line 5), said common electrode being in the same layer as said gate electrode 6 (vertically extending, wider portion thereof in Fig. 3b (plan view)) and said gate wiring 6 (horizontally extending, narrower portion thereof in Fig. 3b) ([0051], lines 1-6), and wherein 
said common electrode is electrically separated from said gate wiring and provided in parallel with said gate wiring (at least the horizontally extending, narrower portion of the common electrode 3 is arranged in parallel with the gate wiring 6, as shown in the plan view of Fig. 3b), and 
said pixel electrode 4 ([0035], lines 6-7) is provided to oppose said common electrode to overlap with at least a portion of said common electrode in plan view (Fig. 3g; [0066], lines 1-5), and forms an auxiliary capacity for pixel electric potential between said pixel electrode and said common electrode via at least said first interlayer insulating film 11 ([0039], lines 1-2 and [0043], lines 1-3 and 6-8).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, to form each of said pixels to further include a common electrode provided on said substrate, said common electrode being in the same layer as said gate electrode and said gate wiring, and wherein said common electrode is electrically separated from said gate wiring and provided in parallel with said gate wiring, and said pixel electrode is provided to oppose said common electrode to overlap with at least a portion of said common electrode in plan view, and forms an auxiliary capacity for pixel electric potential between said pixel electrode and said common electrode via at least said first interlayer insulating film, as taught by Qing, in order to provide a fringe field switching (FFS) liquid crystal display (LCD), thereby providing a wider viewing angle and an improved light transmittance efficiency of the liquid crystal layer, and more specifically to alleviate voltage fluctuation on the pixel electrode of the FFS-LCD (Qing: [0003]-[0007]), and to improve the electric charge storage capacity of the pixel cell (Qing: [0075], lines 8-15).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1), further in view of Kwon et al. (US 2012/0138933 A1), further in view of Hiwatashi et al. (US 2015/0162351 A1), and further in view of Qing et al. (US 2018/0233518 A1) and Yasukawa et al. (US 2009/0065780 A1), as applied to claim 8 above, and further in view of Cheng et al. (US 2016/0252793 A1).
Regarding claim 9, Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, disclose substantially the entire claimed invention, as applied to claim 8 above.
Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, do not disclose said counter electrode is electrically connected to said common electrode via a contact hole penetrating said gate insulating film and said first and said second interlayer insulating films.
Cheng teaches in Fig. 3 and related text said counter electrode 700 is electrically connected to said common electrode 600 via a contact hole 900 penetrating said gate insulating film 101 and said first 801 and said second 802 interlayer insulating films ([0078], lines 30-33 and [0079], lines 9-11).
Tanaka, Kita, Ishii, Kodaira, Kwon, Hiwatashi, Qing, Yasukawa and Cheng are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, to electrically connect said counter electrode to said common electrode via a contact hole penetrating said gate insulating film and said first and said second interlayer insulating films, as taught by Cheng, in order to reduce a voltage drop of a common electrode signal, thereby improving the display evenness (Cheng: [0006]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (GB 2197985 A) in view of Kita (US 2013/0146867 A1), Ishii et al. (US 2006/0043447 A1) and Kodaira et al. (DE 3315670 A1), further in view of Kwon et al. (US 2012/0138933 A1), further in view of Hiwatashi et al. (US 2015/0162351 A1), and further in view of Qing et al. (US 2018/0233518 A1) and Yasukawa et al. (US 2009/0065780 A1), as applied to claim 7 above, and further in view of Kosuge et al. (US 2016/0299395 A1).
Regarding claim 10, Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, discloses substantially the entire claimed invention, as applied to claim 7 above.
Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, does not disclose said third light shielding film includes a lower layer film in the same layer as said counter electrode 
Kosuge teaches in Fig. 8 and related text said third light shielding film includes a lower layer film 68 ([0066], lines 1-4) in the same layer as said counter electrode 23 ([0042], lines 1-3) provided on said second interlayer insulating film 25 ([0049], lines 1-2), and an upper layer film 69 ([0072], lines 12-14 and [0076], lines 1-17) formed by a conductive film (e.g., Al-Mo-N) having light shielding properties provided on said lower layer film.
Tanaka, Kita, Ishii, Kodaira, Kwon, Hiwatashi, Qing, Yasukawa and Kosuge are analogous art because they each are directed to thin film transistors for display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, with the specified features of Kosuge because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Tanaka in view of Kita, Ishii and Kodaira, further in view of Kwon, further in view of Hiwatashi, and further in view of Qing and Yasukawa, to form said third light shielding film to include a lower layer film in the same layer as said counter electrode provided on said second interlayer insulating film, and an upper layer film formed by a conductive film having light shielding properties provided on said lower layer film, as taught by Kosuge, in order to lower the resistance of the counter electrode, and to use the third light shielding film as an 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813.  The examiner can normally be reached on Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/PETER M ALBRECHT/Examiner, Art Unit 2811